UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10 Q ÖQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2010 “OR” TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO. Commission File Number 1-14795 AMERICAN SAFETY INSURANCE HOLDINGS, LTD. (Exact name of Registrant as specified in its charter) Bermuda Not Applicable (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) The Boyle Building, 2nd Floor 31 Queen Street Hamilton, HM 11, Bermuda (Address, zip code of principal executive offices) (441) 296-8560 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. _X_ Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one) Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes_X_No The aggregate number of shares outstanding of Registrant’s common stock, $0.01 par value, on May 5, 2010 was 10,349,953. AMERICAN SAFETY INSURANCE HOLDINGS, LTD. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 PART I - FINANCIAL INFORMATION Item 1.Financial Statements American Safety Insurance Holdings, Ltd. and Subsidiaries Consolidated Balance Sheets (dollars in thousands) March 31, 2010 December 31, 2009 Assets (Unaudited) Investments available-for-sale: Fixed maturity securities, at fair value (including $5,728 and $5,384 from VIE) $ $ Common stock, at fair value Preferred stock, at fair value Short-term investments, at fair value (including $1,193 and $1,161from VIE) Total investments Cash and cash equivalents (including $119 and $54 from VIE) Accrued investment income (including $50 and $50 from VIE) Premiums receivable (including $2,117 and $1,058 from VIE) Ceded unearned premiums (including $502 and $640 from VIE) Reinsurance recoverable (including $13,958 and $13,886 from VIE) Deferred income taxes Deferred acquisition costs (including $(204) and $(22) from VIE) Property, plant and equipment, net Goodwill Other assets (including $341 and $1,614 from VIE) Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Unpaid losses and loss adjustment expenses (including $17,926 and $17,733 from VIE) $ $ Unearned premiums (including $1,098 and $1,378 from VIE) Ceded premiums payable (including $131 and $63 from VIE) Funds held (including $174 and $191 from VIE) Securities payable Other liabilities (including $724 and $785 from VIE) Loans payable Total liabilities Shareholders' equity: Preferred stock, $0.01 par value; authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, $0.01 par value; authorized 30,000,000 shares; issued and outstanding at March 31, 2010, 10,348,453 shares, and December 31, 2009, 10,323,875 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Total American Safety Insurance Holdings, Ltd. shareholders' equity Non-controlling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated interim financial statements (unaudited). 3 American Safety Insurance Holdings, Ltd. and Subsidiaries Consolidated Statements of Operations (Unaudited) (dollars in thousands except per share data) Three Months Ended March 31, Revenues: Direct earned premiums $ $ Assumed earned premiums Ceded earned premiums ) ) Net earned premiums Net investment income Net realized gains (losses) ) Fee income Other income 20 19 Total revenues Expenses: Losses and loss adjustment expenses Acquisition expenses Other underwriting expenses Interest expense Corporate and other expenses Total expenses Earnings before income taxes Income taxes ) Net earnings Less:Net earnings attributable to the non-controlling interest 57 79 Net earnings attributable to American Safety Insurance Holdings, Ltd. $ $ Net earnings per share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted See accompanying notes to consolidated interim financial statements (unaudited). 4 American Safety Insurance Holdings, Ltd. and Subsidiaries Consolidated Statements of Cash Flow (Unaudited) Three Months Ended March 31, Cash flow from operating activities: Net earnings attributable to American Safety Insurance Holdings, Ltd $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Net realized (gains) losses on sale of investments ) 44 Depreciation expense Stock based compensation expense Change in deferred acquisition costs, net ) Amortization of premiums on investments Deferred income taxes ) ) Change in operating assets and liabilities: Accrued investment income ) Premiums receivable ) Ceded unearned premium Reinsurance recoverable ) ) Funds held Unpaid losses and loss adjustment expenses Unearned premiums ) ) Ceded premiums payable Other liabilities ) ) Other assets , net ) ) Net cash provided by operating activities Cash flow from investing activities: Purchases of fixed maturities ) ) Purchases of common stock - ) Proceeds from sale of fixed maturities Proceeds from sale of equity securities - Decrease in short-term investments Purchase of fixed assets, net ) ) Net cash used in investing activities ) ) Cash flow from financing activities: Repurchase of common stock ) ) Proceeds from exercised stock options 19 Proceeds from termination of interest rate swaps - Net cash provided by financing activities 33 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Income taxes paid $ 10 $ Interest paid $ $ See accompanying notes to consolidated interim financial statements (unaudited). 5 American Safety Insurance Holdings, Ltd. and Subsidiaries Consolidated Statements of Comprehensive Earnings (Unaudited) Three Months Ended March 31, Net earnings $ $ Other comprehensive income before income taxes: Unrealized gains (losses) on securities available-for-sale ) Unrealized (losses) on hedging transactions ) ) Reclassification adjustment for realized (gains) losses included in net earnings ) 44 Total other comprehensive income (loss) before taxes ) Income tax (benefit) expense related to items of other comprehensive income ) Other comprehensive income (loss) net of income taxes ) Comprehensive income $ $ Less:Comprehensive income attributable to the non-controlling interest 76 64 Comprehensive income attributable to American Safety Insurance Holdings, Ltd. $ $ See accompanying notes to consolidated interim financial statements (unaudited). 6 American Safety Insurance Holdings, Ltd. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2010 (Unaudited) Note 1 - Basis of Presentation The accompanying consolidated financial statements of American Safety Insurance Holdings, Ltd.(“American Safety Insurance”) and its subsidiaries and American Safety Risk Retention Group, Inc. (“American Safety RRG”), a non-subsidiary risk retention group affiliate (collectively, the “Company”), are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of financial statements in conformity with GAAP requires management to make estimates, based on the best information available, in recording transactions resulting from business operations.Certain balance sheet amounts involve accounting estimates and/or actuarial determinations and are therefore subject to change and include, but are not limited to, invested assets, deferred income taxes, reinsurance recoverables, goodwill and the liabilities for unpaid losses and loss adjustment expenses. As additional information becomes available (or actual amounts are determinable), the recorded estimates may be revised and reflected in operating results.While management believes that these estimates are adequate, such estimates may change in the future. The results of operations for the three months ended March 31, 2010 may not be indicative of the results that may be expected for the fiscal year ending December 31, 2010.These unaudited interim consolidated financial statements and notes should be read in conjunction with the financial statements and notes included in the audited consolidated financial statements on Form 10-K of the Company for the fiscal year ended December 31, 2009. The unaudited interim consolidated financial statements include the accounts of American Safety Insurance, each of its subsidiaries and American Safety RRG.All significant intercompany balances as well as normal recurring adjustments have been eliminated.Unless otherwise noted, all balances are presented in thousands. Certain balance sheet and statement of operations items have been reclassified for the 2009 periods.The presentation is consistent with the presentation for the three months ended March 31, 2010 and did not result in any impact to net earnings or shareholders’ equity. 7 Note 2 - Investments The amortized cost and estimated fair values of the Company’s investments at March 31, 2010 and December 31, 2009 are as follows: Amortized cost Gross unrealized gains Gross unrealized losses Estimated fair value March 31, 2010 Securities available for sale: Fixed maturities: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ $ $ ) $ States of the U.S. and political subdivisions of the states ) Corporate securities ) Mortgage-backed securities ) Commercial mortgage-backed securities - Asset-backed securities ) Total fixed maturities $ $ $ ) $ Common stock $ $
